     Case 1:20-cv-00431-DAD-EPG Document 212 Filed 08/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10
11    PACIFIC COAST FEDERATION OF                       No. 1:20-cv-00431-DAD-EPG
      FISHERMEN'S ASS'N, et al.,
12                                                      ORDER REGARDING STIPULATION TO
                     Plaintiffs,                        INTERVENE BY CITY OF FOLSOM, CITY
13                                                      OF ROSEVILLE, AND SAN JUAN WATER
      v.                                                DISTRICT
14
      WILBUR ROSS, et al.,                              (Doc. Nos. 206, 210)
15
                     Defendants.
16
17                                                ORDER
18            Pursuant to the Parties’ Stipulation (Doc. Nos. 206, 210), the Court hereby grants the
19    City of Folsom, the City of Roseville, and San Juan Water District permissive intervention on
20    the terms set forth in the Stipulation.
21
22    IT IS SO ORDERED.

23         Dated:   August 5, 2020
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                   1        E.D. Case No. 1:20-cv-00431-DAD-EPG
                       ORDER RE: STIPULATION TO INTERVENE BY FOLSOM DIVERTERS
